Case 1:20-cv-21601-KMW Document 30 Entered on FLSD Docket 05/06/2020 Page 1 of 1

U.S. Department of Justice PROCESS REC EIPT AND RETURN

 

 

 

 

 

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
ES SSS ET Sew GS aS YP OO oS YE
PLAINTIFF COURT CASE NUMBER
United States of America 20-21601-CIV-WILLIAMS
DEFENDANT TYPE OF PROCESS
Genesis I] Church of Health and Healing, et al Preliminary Injunction and Order
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Jonathon Grenon
AT ADDRESS (Street or RFD, Apartment No.. City, State and ZIP Code)
2014 Garden Lane, Bradenton, FL 34205
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
AUSA Matthew Feeley Number of parties to be 5
United States Attorney's Office served in this case
99 NE 4th Street, Miami, FL 33132 cee service
on U.s.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Please serve preliminary injunction and order setting hearing on May 11 to seek counsel by May 6, 2020

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
(.] DEFENDANT (305) 961-9235 05/01/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve -
(Sign only for USM 285 if more , 05/01/2020
than one USM 285 is submitted) No: 04 Ba, 18

 

 

 

 

 

 

| hereby certify and return that I 4 have personally served , [] have legal evidence of service, (-] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

(D Thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

Name and title of individual served (#fnot shown above) Date Time is am
SIslao | 9:30 Om
; On J.
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors)

(Amount of Refund*)
W 195.08 53.5% | * 800 "155% g

7

 

 

 

 

 

 

 

REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
